 1                                                        JS -6
 2
 3
4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   KIMBERLY BOYLE,                Case No. 2:19-cv-00893-JWH-SKx
12             Plaintiff,
                                    JUDGMENT
13       v.
14   ADLER & ASSOCIATES
       ENTERTAINMENT, LLC, a
15     California LLC;
     AMAZON.COM, INC., a Delaware
16     corp.;
     DREAMSCAPE MEDIA, LLC, an
17     Ohio LLC; and
     DOES 1-10, inclusive,
18
               Defendants.
19
20
21
22
23
24
25
26
27
28
 1         Pursuant to the Order filed concurrently herewith,
 2         It is hereby ORDERED, ADJUDGED, and DECREED as follows:
 3         1.    The arbitration award in favor of Plaintiff Kimberly Boyle, and
4    against Defendant Adler & Associates Entertainment, LLC, dated November 16,
 5   2020, is CONFIRMED in all respects.
 6         2.    Plaintiff Kimberly Boyle shall have JUDGMENT in her favor, and
 7   against Defendant Adler & Associates Entertainment, LLC, in the amount of
 8   $138,870.00.
 9         3.    Defendant Amazon.com, Inc. and Defendant Dreamscape Media,
10   LLC, were previously DISMISSED with prejudice. Fictitiously named
11   Defendants Does 1 through 10 are hereby DISMISSED.
12         4.    To the extent that any party requests any other form of relief, such
13   request is DENIED.
14         IT IS SO ORDERED.
15
16   Dated: June 30, 2021
                                           John W. Holcomb
17                                         UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                           -2-
